—Judgment, Supreme Court, Bronx County (Edward Davidowitz, J.), rendered December 12, 1991, convicting defendant, upon his plea of guilty, of manslaughter in the first degree, and sentencing him to a term of 5 to 15 years, unanimously affirmed.
Upon weighing the extent of the delay, the reason for the delay, the nature of the charge, the period of pretrial incarceration, and whether there is any indication that the defendant’s chances for acquittal were impaired (see, People v *376Taranovich, 37 NY2d 442, 445), we find that defendant’s right to a speedy trial was not violated. The period of delay was extensive, but no significant portion of the delay, the vast majority of which was attributable to the absence of the prosecutor’s witness, was unjustified. In this regard, insofar as delay caused by the missing witness implicates the diligence of the prosecutor, the issue has not been preserved (People v Rodriguez, 50 NY2d 553, 557). Further, the charges against defendant were most serious (People v Johnson, 38 NY2d 271, 277), and defendant would have been incarcerated for a large portion of the period of the delay as the result of his conviction on other charges (People v Jackson, 178 AD2d 305, 306, lv denied 79 NY2d 948).
Defendant’s contention that his sentence was excessive is without merit. "Having received the benefit of his bargain, defendant should be bound by its terms” (People v Felman, 141 AD2d 889, 890, lv denied 72 NY2d 918). Concur—Sullivan, J. P., Rosenberger, Ross and Asch, JJ.